Johnson, P. J.
The parties did not contract on behalf of Plaskell Township, but contracted on their own behalf. While they signed their names to the instru*720ment, as “ trustee ” and “ clerk,” the instrument itself is the obligation of the individuals signing it. They executed it as individuals and the terms ‘‘trustee ’' and “clerk” are mere descriptiones personarum. If they used money belonging to the township, loaning it to the defendant below, they were liable to the township for the misappropriation of this money ; but the defendant, having received the money of them and executed his note and mortgage in payment of the same, cannot escape liability on the note for the reason that the money loaned to him belonged to Haskell Township. They contracted with him as individuals, let him have the money as individuals, and took his note and mortgage as an individual. It is immaterial to him what consideration Murphy paid Millard for the assignment and transfer of the note. The indorsement qf the note by Millard to Murphy passed the title to the note, and all rights that Millard had in or to the note, to Murphy. Marshall, having contracted for the loan of the money with the individuals signing the agreement, having received the money from them and executed his note and mortgage to one of the parties furnishing him the money, cannot inquire into the source from which Millard received the money, and cannot avoid the payment of this note and mortgage for the mere reason that Millard and others loaned him money which they held in trust as officers and loaned him as individuals. He did not give his note and mortgage to them as officers, but to Millard as an individual.
The judgment is affirmed.